DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  March 21, 2022  has been entered.
Claims 4-10 remain withdrawn as being drawn to a non-elected species.
Due to the amendments to the claims, the 112(a) rejections over claims 1, 11 and 12 are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 11 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The phrase “ by smoothing the graph in a range of 35 to 70 um in the electrode planar direction”  has uncertain meaning and is indefinite absent any definition provided in the specification. “Smoothing” is not defined.  While the specification at [0212]  recites “the smoothing was carried out by fitting the original data to a cubic approximate expression by using the least-squares method, and using values of the cubic approximate expression on the object points”.  This is not a definition of what smoothing is but is an explanation on how to obtain said smoothing.  
Claim 1 is uncertain and does not define a structure and it is unclear what structure is being claimed.  The phrase “ smoothing” has uncertain meaning and is indefinite absent any definition provided in the specification. “Smoothing” is not defined. Claims 11 and 12 do not cure the deficiencies found in claim 1 and are also rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Sudoh et al., (US 20060188784).
Regarding claim 1, Sudoh discloses an active substance in a high-density electrode comprises a carbon material for a negative electrode of a Li ion battery [0050]. The high-density electrode comprising an electrode active substance and carbon fiber wherein the porosity of the electrode is 25% or less [0013]. Examiner notes that if the entire electrode porosity is less than 25%, it would be expected that the active material’s porosity be less than 25%.  For the positive electrode a cobalt oxide, a manganese oxide, or a nickel oxide can be used [0066]. Sudoh further discloses the electrode active substance is applied onto a carrier substrate such as a metallic collector [0076]. Sudoh further discloses the electrode sheet is formed into a desired shape and prepared into a laminate of positive electrode sheet/ separator/ negative electrode sheet so that the positive electrode and negative electrode may not be in direct contact with each other [0092], as the separator polyethylene or polypropylene- made microporous film is used [0094]. Sudoh further discloses the battery comprises a thermoplastic polymer serving as a polymer solid electrolyte [0093]. Examiner notes that the polymer solid electrolyte reads on the claimed ion conductor. 
While Sudoh does not explicitly  disclose,  wherein in at least one cross-sectional region of the active material containing film having a width in the electrode planar direction of 500 µm, it would have been obvious to one having ordinary skill in the art to optimize the  cross-sectional region of the active material containing film  to arrive at the clamed range of the width in the electrode planar direction of 500 µm.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05 IIA.
The limitation “a ratio of a maximum porosity to a minimum porosity is 2.2 or more” is not a positive recitation to the claim. The claimed feature is drawn to a calculation determined by a trend analysis. This is a measurement of different porosity regions. The measurement is not part of the claimed electrode but is something that can be calculated from the electrode cross section. The cross -sectional region  is a representation of the electrode shown on a graph.  As such, it is not a positive recitation to the claim and is given no patentable weight. 
The limitation “ wherein the ratio is determined by determining, at each position along the electrode planar direction, a porosity of the active material-containing film from a contact plane with the current collector to a surface of the active material-containing film, by plotting a graph of the determined porosities with respect to position along the electrode planar direction”    is not a positive recitation to the claim.  The claimed feature is drawn to a calculation of a trend analysis. This is a measurement of different porosity regions.  The measurement is not part of the claimed electrode but is something that can be calculated from the electrode cross section. As such, it is not a positive recitation to the claim and is given no patentable weight. The trend analysis is not a claim limitation.
The limitation “ and by smoothing the graph in a range of 35 to 70 µm in the electrode planar direction by fitting to a cubic approximate expression using  a least-squares method ” relates to intended use of a mathematical function. This limitations adds no positive recitation to the claim.  Means of smoothing appears to relate to the trend analysis, which is a mathematical analysis and is not part of the claimed electrode. Again, this is related to measuring the porosity and is not part of the electrode. As such it adds no patentable weight to the claim.   
Regarding claim 11, Sudoh discloses all of the limitations as set forth above in claim 1.  Sudoh further discloses in a Li ion battery employed with a graphite material, the graphite substance enables uniform intercalation and release of lithium ion. (CLAIM 11) 
Regarding claim 12, Sudoh discloses all of the limitations as set forth above in claim 1. Sudoh further discloses the high energy electrode is produced by mixing an electrode active substance and a binder material together [0076]. (CLAIM 12)
Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. Applicant asserts that a person of ordinary skill in the art would understand the meaning of smoothing of a graph, e.g., by fitting to a cubic approximate expression using a least-square method. Thus, the claimed feature is not indefinite and is adequately described  in the specification Applicant’s  assertion  in not persuasive.  “Smoothing” is not defined in the specification , while the specification at [0212]  recites “the smoothing was carried out by fitting the original data to a cubic approximate expression by using the least-squares method, and using values of the cubic approximate expression on the object points”.  This is not a definition of what smoothing is but is an explanation on how to obtain said smoothing.  The smoothing  is not  a structural feature of the electrode but is characteristic of a graph and is  used to show porosity  data. Therefore, this  is not a positive recitation to the claim and is given no patentable weight.
Applicant  further asserts that “one of ordinary skill in the art would understand how to find the maximum and minimum points in the graph”.  Applicant’s  assertion is not persuasive. While one of ordinary skill in the art would be able to find maximum and minimum points in a  graph. The maximum and minimum points of the graph are not claimed features of the electrode. The graph  illustrates  the porosity but the limitations do not claim  or define any structure of the electrode. Therefore, this  is not a positive recitation to the claim and is given no patentable weight.
Paragraph [0028] of the instant specification recites “The above maximum porosity and minimum porosity can be determined by a trend analysis of porosity based on an image of an electrode cross - section ( cross section in the film thickness direction )”. The claimed feature is drawn a measurement of different porosity regions to calculate the trend analysis.  The measurement is not part of the claimed electrode or the porosity.  The trend analysis evaluation is not part of the electrode. As such, it is not given any patentable weight.  
Applicant further asserts that Sudoh  need not show any structural features that may be reasonably interpreted as corresponding to the position -dependent porosity. The position-dependent porosity appears to be related to a measurement of different porosity regions  and therefore  the position -dependent porosity is not a structural feature  of the electrode/active material. Sudoh certainly discloses the claimed first and second electrodes, the negative electrode [0050], and the positive electrode [0066], the porosity of the electrode is 25% or less [0013].
  The  rejections in view of  Sudoh et al. are maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722